UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-4166



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


THOMAS LANDREAKUS GAMBRELL,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (8:06-cr-00145-HMH)


Submitted: July 24, 2007                      Decided:   July 27, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James  Barlow   Loggins, Assistant    Federal   Public Defender,
Greenville, South Carolina, for Appellant.    Reginald I. Lloyd,
United State Attorney, Alan Lance Crick, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Thomas Landreakus Gambrell pled guilty to being a felon

in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)

(2000), and was sentenced to sixty months imprisonment.     Counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), asserting that there are no meritorious grounds for appeal,

but questioning whether the district court fully complied with the

requirements of Fed. R. Crim. P. 11.

          Because Gambrell did not move in the district court to

withdraw his guilty plea, his challenge to the adequacy of the Rule

11 hearing is reviewed for plain error.       See United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002) (holding that “plain

error analysis is the proper standard for review of forfeited error

in the Rule 11 context”). Our review of the record leads us to

conclude that the district court fully complied with the mandate of

Rule 11 in accepting Gambrell’s guilty plea.

          Gambrell has filed a supplemental pro se brief asserting,

first, that the district court failed to comply with Fed. R. Crim.

P. 32(a) because it did not give him a sufficient opportunity for

allocution.   We find that this claim is belied by the transcript of

the sentencing hearing.    Gambrell also claims that the district

court incorrectly calculated his criminal history score and failed

to give him credit for time served on a related state sentence.

Because Gambrell did not file objections to the presentence report


                               - 2 -
and did not object at sentencing, we review these claims for plain

error.     See United States v. Olano, 507 U.S. 725, 731-32 (1993).

Our review of the record discloses no error, let alone plain error,

in   the   district      court’s    calculation    of     Gambrell’s   advisory

sentencing guideline range.*

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal. Accordingly, we affirm the judgment of the district court.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.     If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel     may   move    this     court   for    leave    to   withdraw   from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid in the

decisional process.



                                                                       AFFIRMED



     *
      To the extent Gambrell asserts a claim of ineffective
assistance of counsel, we decline to review this issue on direct
appeal as counsel’s alleged ineffectiveness is not apparent from
the record. See United States v. Baldovinos, 434 F.3d 233 (4th
Cir.), cert. denied,___U.S.___, 126 S. Ct. 1407 (2006).


                                      - 3 -